This cause came on for further consideration upon respondent Stephen E. Dobush’s filing of an application for reinstatement.
The court coming now to consider its order of March 1, 1989, suspending respondent, Stephen E. Dobush, from the practice of law for a period of one year pursuant to Gov. Bar R. V(7)(c), finds that respondent has substantially complied with that order and with the provisions of Gov. Bar R. V(24).
Therefore, IT IS ORDERED by the court that Stephen E. Dobush be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that respondent comply with the registration requirements of Gov. Bar R. YI.
(For earlier case, see [1989], 41 Ohio St. 3d 9, 534 N.E. 2d 1199.)
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.